Citation Nr: 1332734	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is remanded to the RO.


REMAND

In his May 2013 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before the Board.  No steps were taken to schedule the Veteran for a hearing.  In accordance with his request, the Board must remand the claims so that the Veteran may be provided an opportunity to present testimony during a videoconference Board hearing.  See 38 C.F.R. § 20.700(e) (2013).

Accordingly, this case is remanded for the following action:

The RO must place the Veteran's name on the docket for a Board hearing via videoconference, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

